Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 2/28/22.  Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheet filed 2/28/22 is approved.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony King on 3/08/22.

The application has been amended as follows: 
This listing of claims replaces all prior versions, and listings, of claims in the application:

What is claimed is:

1. (Previously presented) A reclinable director chair, comprising a chair cloth (1), a seat frame assembly (2) and a support frame assembly (4), wherein the seat frame assembly (2) comprises two cross tubes (3), two seat frame armrest tubes (9) and two backrest support tubes (19), the cross tubes (3) are connected and fixed between the two seat frame armrest tubes (9) in a cross manner, one said backrest support tube (19) is disposed at a rear end of each said seat frame armrest tube (9), and a cushion and a 
the support frame assembly (4) comprises two support frame component, each said support frame components comprises a bottom support tube (23) and a connector (5), rear ends of bottom tubes of the seat frame armrest tubes (9) are bent upwards, bent parts of the bottom tubes are rotatably connected to the bottom support tubes (23), and two ends of the connector (5) are rotatably connected to the rear end of one said bottom tube and a rear end of one said bottom support tube (23), respectively.

2. (Original) The reclinable director chair according to Claim 1, wherein each said support frame component comprises a foot pad buckle (24) having a lower end fixed to one said bottom support tube (23), and the bent parts of the bottom tubes are rotatably connected to upper ends of the foot pad buckles (24).

3. (Original)The reclinable director chair according to Claim 2, wherein each said support frame component further comprises a rocking chair front pad (21) and a rocking chair bottom pad (26), wherein the rocking chair front pad (21) and the rocking chair bottom pad (26) are fixedly mounted at a front end and a rear end of one said bottom support tube (23) respectively, and when the rotating, the bottom tubes of the seat frame armrest tubes (9) abut against upper surfaces of the rocking chair front pads (21) or the rocking chair bottom pads (26).


5. (Currently amended) The reclinable director chair according to Claim 1, wherein the connector (5) comprises a torsion spring connecting base (27), a connecting cover (6), a first hinge pin (37), a first torsion spring (35), a middle hinge pin (36), a second torsion spring (34) and a second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a slot (30) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the torsion spring connecting base (27), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) mounted in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping groove in the horizontal opening, another end of the second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a clamping protrusion (33) is arranged on an outer edge of an upper surface of the connecting cover (6); and sliding grooves (40) are formed in two sides of the notch, and the first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
the first torsion spring (35), a lower end of the torsion spring connecting base (27) and the U-shaped support piece (31) are rotatably connected through the middle hinge first torsion spring (35) is inserted into the slot (30), and another end of the first torsion spring (35) is clamped in a clamping groove of a spring clamping plate (38) of the torsion spring connecting base (27).

6. (Currently amended) The reclinable director chair according to Claim 2, wherein the connector (5) comprises a torsion spring connecting base (27), a connecting cover (6), a first hinge pin (37), a first torsion spring (35), a middle hinge pin (36), a second torsion spring (34) and a second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a slot (30) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the torsion spring connecting base (27), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) mounted in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping groove in the horizontal opening, another end of the second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a clamping protrusion (33) is arranged on an outer edge of an upper surface of the connecting cover (6); and sliding grooves (40) are formed in two sides of the notch, and the first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
the first torsion spring (35), a lower end of the torsion spring connecting base (27) and the U-shaped support piece (31) are rotatably connected through the middle hinge first torsion spring (35) is inserted into the slot (30), and another end of the first torsion spring (35) is clamped in a clamping groove of a spring clamping plate (38) of the torsion spring connecting base (27).

7. (Currently amended) The reclinable director chair according to Claims 3, wherein the connector (5) comprises a torsion spring connecting base (27), a connecting cover (6), a first hinge pin (37), a first torsion spring (35), a middle hinge pin (36), a second torsion spring (34) and a second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a slot (30) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the torsion spring connecting base (27), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) mounted in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping groove in the horizontal opening, another end of the second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a clamping protrusion (33) is arranged on an outer edge of an upper surface of the connecting cover (6); and sliding grooves (40) are formed in two sides of the notch, and the first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
the first torsion spring (35), a lower end of the torsion spring connecting base (27) and the U-shaped support piece (31) are rotatably connected through the middle hinge first torsion spring (35) is inserted into the slot (30), and another end of the first torsion spring (35) is clamped in a clamping groove of a spring clamping plate (38) of the torsion spring connecting base (27).

8. (Currently amended) The reclinable director chair according to Claim 4, wherein the connector (5) comprises a torsion spring connecting base (27), a connecting cover (6), a first hinge pin (37), a first torsion spring (35), a middle hinge pin (36), a second torsion spring (34) and a second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a slot (30) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the torsion spring connecting base (27), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) mounted in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping groove in the horizontal opening, another end of the second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a clamping protrusion (33) is arranged on an outer edge of an upper surface of the connecting cover (6); and sliding grooves (40) are formed in two sides of the notch, and the first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
the first torsion spring (35), a lower end of the torsion spring connecting base (27) and the U-shaped support piece (31) are rotatably connected through the middle hinge first torsion spring (35) is inserted into the slot (30), and another end of the first torsion spring (35) is clamped in a clamping groove of a spring clamping plate (38) of the torsion spring connecting base (27).

9. (Currently amended)The reclinable director chair according to Claim 1, wherein the connector (5) comprises a leaf spring connecting base (45), a connecting cover (6), a first hinge pin (37), a leaf spring (41), an elastic element mounting shaft (43), a middle hinge pin (36), a second torsion spring (34) and a second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a fork hole (46) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the spring connecting base (45), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out to cover the horizontal opening of the notch is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping groove in the horizontal opening, another end of the second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a clamping protrusion (33) is arranged on an outer edge of an upper surface of the connecting cover (6); and sliding grooves (40) are formed in two sides of the notch, and the first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
first edge of the leaf spring (41) is inserted into the fork hole (46), a second  edge of the leaf spring (41) is clamped in a concave groove below the leaf spring connecting base (45), and a lower end of the leaf spring connecting base (45) and the U-shaped support piece (31) are rotatably connected through the middle hinge pin (36).

10. (Currently amended) The reclinable director chair according to Claim 2, wherein the connector (5) comprises a leaf spring connecting base (45), a connecting cover (6), a first hinge pin (37), a leaf spring (41), an elastic element mounting shaft (43), a middle hinge pin (36), a second torsion spring (34) and a  second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a fork hole (46) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the spring connecting base (45), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out to cover the horizontal opening of the notch is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping groove in the horizontal opening, another end of the second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a clamping protrusion (33) is arranged on an outer edge of an upper surface of the connecting cover (6); and sliding grooves (40) are formed in two sides of the notch, and first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
the leaf spring (41) is of a bent structure and stretches to a lower end of the torsion spring connecting base (27) to be wound on the middle hinge pin (36), a first edge of the leaf spring (41) is inserted into the fork hole (46), a second edge of the leaf spring (41) is clamped in a concave groove below the leaf spring connecting base (45), and a lower end of the leaf spring connecting base (45) and the U-shaped support piece (31) are rotatably connected through the middle hinge pin (36).

11. (Currently amended) The reclinable director chair according to Claim 3, wherein the connector (5) comprises a leaf spring connecting base (45), a connecting cover (6), a first hinge pin (37), a leaf spring (41), an elastic element mounting shaft (43), a middle hinge pin (36), a second torsion spring (34) and a second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a fork hole (46) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the spring connecting base (45), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out to cover the horizontal opening of the notch is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping groove in the horizontal opening, another end of the second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
the leaf spring (41) is of a bent structure and stretches to a lower end of the torsion spring connecting base (27) to be wound on the middle hinge pin (36), a first edge of the leaf spring (41) is inserted into the fork hole (46), a second edge of the leaf spring (41) is clamped in a concave groove below the leaf spring connecting base (45), and a lower end of the leaf spring connecting base (45) and the U-shaped support piece (31) are rotatably connected through the middle hinge pin (36).

12. (Currently amended) The reclinable director chair according to Claim 4, wherein the connector (5) comprises a leaf spring connecting base (45), a connecting cover (6), a first hinge pin (37), a leaf spring (41), an elastic element mounting shaft (43), a middle hinge pin (36), a second torsion spring (34) and a second hinge pin (32), wherein a U-shaped support piece (31) is welded to the rear end of each said bottom support tube (23), which is formed with a fork hole (46) corresponding to a front end of the U-shaped support piece (31);
a notch is formed in an upper end of the spring connecting base (45), a horizontal opening allowing the connecting cover (6) to retreat in or stretch out to cover the horizontal opening of the notch is formed in one side of the notch, the second hinge pin (32) penetrates through the connecting cover (6) in the horizontal opening, and the second torsion spring (34), one end of the second torsion spring (34) is clamped in a clamping second torsion spring (34) is clamped in a torsion spring groove (39) in a lower surface of the connecting cover (6), and a clamping protrusion (33) is arranged on an outer edge of an upper surface of the connecting cover (6); and sliding grooves (40) are formed in two sides of the notch, and the first hinge pin (37) penetrates through the sliding grooves (40) to be rotatably connected to the rear end of one said seat frame armrest tube (9);
the leaf spring (41) is of a bent structure and stretches to a lower end of the torsion spring connecting base (27) to be wound on the middle hinge pin (36), a first edge of the leaf spring (41) is inserted into the fork hole (46), a second edge of the leaf spring (41) is clamped in a concave groove below the leaf spring connecting base (45), and a lower end of the leaf spring connecting base (45) and the U-shaped support piece (31) are rotatably connected through the middle hinge pin (36).

13. (Previously presented) The reclinable director chair according to Claim 1, wherein each said cross tube (3) is of an n-shaped structure formed by a horizontal rod and two symmetrical vertical rods, the vertical rods of the two cross tubes (3) are riveted, and two ends of each said cross rod are riveted to the two vertical tubes of one said seat frame armrest tube (9); and the chair cloth (1) is in an L-shape, two vertical sleeve tubes (7) are arranged on a back of the backrest of the chair cloth (1) and are disposed around backrest support tubes (19), and horizontal sleeve tubes (8) are arranged on two sides of the cushion of the chair cloth (1) and are disposed around the horizontal rods (8).



15. (Previously presented)The reclinable director chair according to Claim 3, wherein each said cross tube (3) is of an n-shaped structure formed by a horizontal rod and two symmetrical vertical rods, the vertical rods of the two cross tubes (3) are riveted, and two ends of each said cross rod are riveted to the two vertical tubes of one said seat frame armrest tube (9); and the chair cloth (1) is in an L-shape, two vertical sleeve tubes (7) are arranged on a back of the backrest of the chair cloth (1) and are disposed around backrest support tubes (19), and horizontal sleeve tubes (8) are arranged on two sides of the cushion of the chair cloth (1) and are disposed around the horizontal rods (8).

16. (Previously presented)The reclinable director chair according to Claim 4, wherein each said cross tube (3) is of an n-shaped structure formed by a horizontal rod and two symmetrical vertical rods, the vertical rods of the two cross tubes (3) are riveted, and two ends of each said cross rod are riveted to the two vertical tubes of one said seat frame armrest tube (9); and the chair cloth (1) is in an L-shape, two vertical sleeve tubes (7) are 

17. (Currently amended) The reclinable director chair according to Claim 1, wherein the seat frame assembly further comprises four protective sleeves (10), two connecting iron sheets (12) and two bent iron sheets (16), wherein the protective sleeves (10) are riveted to [[a]] vertical tubes of the seat frame armrest tubes (9), the two protective sleeves (10) on one said seat frame armrest tube (9) are connected to the two bent iron sheets (16), the two protective sleeves (10) on the other seat frame armrest tube (9) are connected to the two connecting iron sheets (12), another ends of the two connecting iron sheets (12) are riveted to the two vertical rods of one said cross tube (3), and the two bent iron sheets (16) are riveted to the two vertical rods of the other cross tube (3).

18. (Currently amended) The reclinable director chair according to 0Claim 2, wherein the seat frame assembly further comprises four protective sleeves (10), two connecting iron sheets (12) and two bent iron sheets (16), wherein the protective sleeves (10) are riveted to [[a]] vertical tubes of the seat frame armrest tubes (9), the two protective sleeves (10) on one said seat frame armrest tube (9) are connected to the two bent iron sheets (16), the two protective sleeves (10) on the other seat frame armrest tube (9) are connected to the two connecting iron sheets (12), another ends of the two connecting iron sheets (12) are riveted to the two vertical rods of one said cross tube (3), and the two bent iron sheets (16) are riveted to the two vertical rods of the other cross tube (3).


20. (Currently amended) The reclinable director chair according to Claim 19, wherein the seat frame assembly further comprises U-shaped leaf springs (20), wherein a protrusion (18) is arranged on a U-shaped face of one side of each said U-shaped leaf spring (20), a throat is formed at a lower end of each said backrest support tube (19), a through hole is formed in a periphery of each said throat, the U-shaped springs (20) are arranged in inner cavities of the throats in a sleeved manner, and the protrusion (18) stretches out of the through holes;
a vertical opening is formed in an upper portion of the rear end of each said seat frame armrest tube (9), 

Claims 1-20 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636